UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1707



LENORA MCNEIL,

                                              Plaintiff - Appellant,

          versus


SCOTLAND   COUNTY,    a   body   politic   and
incorporated,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-01-388-1)


Submitted:   November 22, 2002         Decided:     December 18, 2002


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James H. Locus, Jr., Fayetteville, North Carolina, for Appellant.
Cecil W. Harrison, Jr., David L. Woodard, POYNER & SPRUILL, L.L.P.,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lenora McNeil appeals the district court’s order granting

summary judgment in her former employer’s favor on her claims of

employment discrimination.         We have reviewed the parties’ briefs,*

the joint appendix, and the district court’s opinion and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.       See McNeil v. Scotland County, 213 F. Supp. 2d

559 (M.D.N.C. 2002).          We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented    in   the

materials      before   the    court   and   argument   would   not   aid   the

decisional process.




                                                                      AFFIRMED




     *
       In her appellate and reply briefs, McNeil raises claims of
a hostile work environment and “continuing violations” of
discrimination.   This Court generally does not address claims
raised for the first time on appeal. First Va. Banks, Inc. v. BP
Exploration & Oil Inc., 206 F.3d 404, 407 n.1 (4th Cir. 2000)
(declining to consider issues raised for first time on appeal). We
also find that McNeil has abandoned her wrongful discharge claim
under the North Carolina Equal Employment Practices Act by failing
to raise it in her brief. Edwards v. City of Goldsboro, 178 F.3d
231, 241 n.6 (4th Cir. 1999) (noting that issues not briefed or
argued are deemed abandoned).


                                        2